Title: The American Peace Commissioners to Alleyne Fitzherbert, [20 February 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Fitzherbert, Alleyne


Sir[February 20, 1783]
We have recd. the Letter wh you did us the Honor to write on the 18th. Inst, together with the Passports mentioned in it.
His britannic Majesty’s Proclamation of the 14th. Instant has our entire approbation, and we have the Honor of transmitting to you, herewith enclosed, a Declaration perfectly correspondent with it.
It appears to us important to both Countries that a System be speedily adopted to regulate the Commerce between them; and it gives us pleasure to inform you that we are authorized to form one, on Principles so liberal, as that british Merchants shall enjoy in America & her Ports & Waters, the same Immunities and Priviledges with her own; provided that a similar Indulgence be allowed to those of our Country, in common with british Merchts. in general—

We presume that such a System will on consideration appear most convenient to both; if so, we shall be ready to include it in the definitive Treaty—
We flatter ourselves that this overture will be considered as a Mark of our Attention to the Principles adopted in the Preamble of our Preliminaries, and of our Desire to render the commercial Intercourse between us free from Embarrassing & partial Restrictions—
We have the Honor to be with great Regard & Esteem Sir Your most obt & very hble Servt
Sketch of a Letter.to Mr Fitzherbert.
